Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 251-812
| Nile application is transferred to the district court with instructions to the district judge to act on relator’s motion to amend and/or modify sentence for immediate eligibility for probation, or to suspend the remainder of his sentence, pursuant to La.C.Cr.P.Art. 882, 881-882 with a memo in support he submitted via certified mail on or about July 15, 2014 and on a consolidate motions and reconsider memorandum for probation or the next responsive verdict, under LSA-C.Cr.P. Articles 882, 872, 814, and order setting date for contradictory hearing he submitted via certified mail on or about October 21, 2015. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.